--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.4
 
 
LOAN AGREEMENT
September 11, 2007
 
_______________________________ (the “Lender”) of ___________________, advanced
USD$________ (the “Principal Sum”) to Makeup Incorporated (the “Borrower”) a
wholly owned subsidiary of Makeup.com Limited (the “Guarantor”) both of 3388 Via
Lido, 4th Floor, Newport Beach, California, 92663.  The funds were advanced by
the Lender on September 12, 2007.
 
The Borrower agrees to repay and the Guarantor agrees to guarantee and ensure
the repayment of, the Principal Sum on demand, together with interest calculated
and compounded monthly at the rate of 7% per year (the “Interest”) from
September 11, 2007.  The Borrower and the Guarantor are jointly and severally
liable for repayment for the Principal Sum and accrued Interest and any costs
that the Lender incurs in trying to collect the Principal Sum and the Interest.
 
The Borrower and the Guarantor will evidence the debt and its repayment of the
Principal Sum and the Interest with a joint promissory note in the attached
form.
 
The Lender may, in its sole discretion, provide the Borrower and the Guarantor
with written instructions to convert any payment of Principal Sum or Interest
into restricted shares of common stock in the capital of the
Guarantor.  Payments will be converted into fully paid, non-assessable and,
subject to United States securities laws, restricted shares of common stock in
the capital of the Guarantor (the “Conversion Shares”) at a conversion price of
the lesser of (1) US$0.50 per share and (2) a 20% discount to the Guarantor’s
closing market price on the day the Borrower receives the written instructions
from the Lender.  If the debt is in foreign currency other than the US then the
foreign currency will be converted at the exchange rate as of the date the
Lender provides instructions to convert the debt to restricted shares of the
Guarantor.  The Borrower and Guarantor covenants to cause the Conversion Shares
to be issued in the name of the Lender, or such party as the Lender may direct.
 

LENDER    
BORROWER
Makeup Incorporated
            Per:       Per:            
 
   
 
 
 
   
Authorized Signatory
 

 
This Guarantee made September 11, 2007, by Makeup.com Limited, a business
corporation under the laws of the State of Nevada, located at 3388 Via Lido, 4th
Floor, Newport Beach, California, 92663, herein referred to as a guarantor.  The
Guarantor is the parent corporation of Makeup Incorporated (“Borrower”), a
wholly owned subsidiary, located at 3388 Via Lido, 4th Floor, Newport Beach,
California, 92663, and engages in a substantial business relationship with the
Borrower and is issuing this guarantee on behalf of and as an act incident to
that business relationship to any lender who has advanced funds to
Borrower.  Guarantor agrees to remain bound under this guarantee for so long as
Borrower must comply with the Loan Agreement and Promissory Note.    Guarantor
agrees that payments can be converted into fully paid, non-assessable and,
subject to United States securities laws, restricted shares of its common stock
(the “Conversion Shares”) at a conversion price of the lesser of (1) US$0.50 per
share and (2) a 20% discount to the Guarantor’s closing market price on the day
the Borrower receives the written instructions from the Lender.  Guarantor
hereby acknowledges acceptance of this guarantee.
 

GUARANTOR         Makeup.com Limited                   Per:                  
 
   
 
 
Authorized Signatory
   
 
 



 
1

--------------------------------------------------------------------------------

 


PROMISSORY NOTE
 

Principal Amount:  USD$50,000
September 11, 2007

 
For value received, Makeup Incorporated (the  “Borrower”), a wholly owned
subsidiary of Makeup.com Limited (the “Guarantor”) and the Guarantor jointly and
severally promises to pay on demand to the order of _________________ (the
“Lender”) the sum of USD$________ lawful money of United States of America (the
“Principal Sum”) together with interest on the Principal Sum from the effective
Date of September 11, 2007 both before and after maturity, default and judgment
at the Interest Rate as defined below.


For the purposes of this promissory note, Interest Rate means 7 per cent per
year.  Interest at the Interest Rate must be calculated and compounded monthly
not in advance from and including the Date of the Consolidated Loan (for an
effective rate of 7.23% per annum calculated monthly), and is payable together
with the Principal Sum when the Principal Sum is repaid.


The Borrower may repay the Principal Sum and the Interest in whole or in part at
any time.


The Lender may, in its sole discretion, have any repayment of Principal Sum or
Interest converted into restricted shares of common stock in the capital of the
Guarantor in accordance with the terms and conditions of the attached loan
agreement.


The Borrower and the Guarantor waive presentment, protest, notice of protest and
notice of dishonour of this promissory note.
 

     
BORROWER
Makeup Incorporated
                  Per:            
 
   
 
 
 
   
Authorized Signatory
 

 

     
GUARANTOR
Makeup.com Limited
                  Per:            
 
   
 
 
 
   
Authorized Signatory
 

 
 
2
 